Me. Justice Figueeas
delivered tbe opinion of tbe conrt.
This is a prosecution for a violation of the Election Law.
*220The defendants, after pleading not guilty, were convicted by a jury, and as they showed no cause why judgment should not be pronounced against them, such judgment was pronounced on September 30, 1905, each of the defendants being sentenced to one year in the penitentiary at hard labor, and to pay the costs. '
The defendants took an appeal from this judgment to this Supreme Court on October 2, 1905.
The transcripts of the records were received in the office ■of the secretary of this court on December 20th of the current year, the secretary of the district court certifying that they were true copies of all the material proceedings of record in the case.
There is no statement of facts or bill of exceptions, nor has any brief been filed in this Supreme Court on behalf of the ■defendants.
The fiscal of this court prayed, both by brief and orally at the hearing, that the judgment appealed from should be affirmed.
We' have carefully examined the information, the charge to the jury, the verdict and the judgment appealed from, and we have arrived at the conclusion that the defendants had a fair and impartial trial, and that the penalty imposed on each of them does not exceed the limits fixed by law.
We may refer to similar cases, such as that of Gat aliño Torruella and Juan José Rodriguez, in which a similar judgment was affirmed by this court on the 20th instant, and that of José Antonio Lucca and Antonio Rodriguez affirmed on this date.
And, as in the case under consideration, the record does not show that any material error whatsoever has been committed the judgment appealed from should be affirmed in all respects.
. „ 7 Affirmed.
Chief Justice Quiñones, and Justices Hernández, Mac-Leary and Wolf concurred.